Citation Nr: 0215870	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from February 1953 
to October 1954.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The veteran's representative raised the issue of entitlement 
to service connection for arteriosclerotic heart disease on a 
secondary basis, as being aggravated by the veteran's 
service-connected rheumatic heart disease.  This issue has 
not been adjudicated by the RO, and therefore, it is referred 
to the RO for appropriate disposition. 


FINDING OF FACT

1.  The veteran's rheumatic heart disease is not manifested 
by workload is not limited to between 5 and 7 metabolic 
equivalents (METs), and this disease is not productive of 
dyspnea, angina, dizziness, syncope, evidence of cardiac 
hypertrophy or cardiac dilation.

2.  Rheumatic heart disease is not productive of any 
functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.104, Diagnostic Code 7000 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's decision in the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

The veteran has been provided with numerous VA examinations 
in connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing an increased rating, and he has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental statement 
of the case provided the veteran with adequate notice of what 
the law requires to award entitlement to an increased rating 
for rheumatic heart disease.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
reported for, VA examinations.  The statement and 
supplemental statement of the case also provided notice to 
the veteran of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided notice 
of what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award a rating in 
excess of 10 percent for rheumatic heart disease, as well as 
notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Furthermore, the RO complied with a Board remand 
dated in December 2000.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify him what evidence would be secured by 
VA and what evidence he should secure is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records show that he was 
hospitalized in service for rheumatic fever with cardiac 
manifestations.  Subsequent to service discharge, a heart 
murmur and shortness of breath with weight loss was reported.  
An electrocardiogram and x-rays performed in 1955 were 
normal.  In March 1955, service connection for inactive 
rheumatic heart disease, with valvulitis, was granted, and a 
10 percent disability rating was assigned.  

In 1958, a blowing systolic murmur was found on VA 
examination; an electrocardiogram was within normal limits.  

Thereafter in 1978, a private medical record reported that 
borderline voltage criteria for left ventricular hypertrophy 
was shown on an electrocardiogram.  In January 1980, an 
electroencephalogram was abnormal due to the occurrence of 
frequent bitemporal sharp wave activity, more often seen on 
the right side.  The abnormality was described as 
nonspecific.  A private medical report dated in 1983, found a 
pansystolic murmur, Grade II/III.  A diastolic murmur was not 
heard.  The point of maximal impulse was palpable at the 
fifth intercostal space in the midclavicular line.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Id.; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Accordingly, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed a claim for an increased rating in December 
1998.  

Private medical records from 1996 to 1998, show diagnoses of 
rheumatic heart disease with mitral insufficiency and aortic 
insufficiency.  Normal sinus rhythm was shown on examination, 
as was a Grade II systolic murmur and an early diastolic 
murmur.  In May 1998, an electrocardiogram revealed a 
borderline left ventricular hypertrophy.  

VA outpatient treatment records dated in 1998 and 1999, 
recorded complaints of left sided chest pressure and pain, 
with shortness of breath on exertion.  An electrocardiogram 
conducted in December 1998, found left atrial enlargement and 
normal sinus rhythm.  

The veteran reported chest pains for the previous two years 
that resolved with rest at a VA examination conducted in 
February 1999.  Symmetrical breath sounds were noted, with 
normal inspiratory and expiratory components, and normal 
diaphragmatic function with good air entry.  A Grade II/IV 
holosystolic murmur was noted at the base that radiated to 
the axilla.  A diastolic rumble was also noted at the apex, 
and a S-4 gallop and an opening snap were also appreciated at 
the base.  Peripheral edema was not found and peripheral 
pulses were 3+ symmetric, bilaterally, and include carotid, 
brachial, radial, femoral, popliteal, and dorsalis pedis 
pulses.  

An electrocardiogram revealed a sinus bradycardia, with a 
ventricular rate of 53, left ventricular hypertrophy, and 
nonspecific ST, T wave changes.  Stress testing revealed a 
normal maximal exercise test, with 85% of target rate 
reached, and 10 metabolic equivalents were achieved.  Good 
average physical work activity was reported, with normal ST 
segments at rest and during exercise.  No angina or 
arrhythmias were provoked.  

Echocardiography revealed normal exercise function, with no 
definitive wall motion abnormalities to suggest significant 
ischemic heart disease.  There was moderate aortic 
insufficiency noted at rest.  The diagnosis was moderate 
aortic insufficiency, secondary to rheumatic fever suffered 
while on active duty.  The examiner opined that the veteran's 
ongoing symptomatology were the residuals of rheumatic heart 
disease compatible with current findings.  The examiner 
further noted that there was no ongoing evidence on 
examination, either by physical examination, resting 
electrocardiograph, or stress echocardiography, to suggest 
atherosclerotic heart disease as the etiology of the 
veteran's ongoing complaints.

In May 1999, however, the veteran underwent stent placement 
for a left anterior descending artery and left circumflex 
artery lesions.  Cardiac catheterization in November 1999, 
found both the left anterior descending artery and left 
circumflex artery in-stent re-stenosis.  In January 2000, the 
veteran underwent a three vessel bypass.  Postoperative 
diagnosis was atherosclerotic cardiovascular disease, with 
unstable angina.  A private medical report dated in February 
2000, indicated that on examination, the veteran's heart had 
regular rate and rhythm, with a Grade III/VI systolic 
ejection murmur which was noted pre-operatively and was 
unchanged.  His lungs were clear to auscultation.  

The veteran testified before the Board in April 2000, that 
prior to the surgery, he had daily heart palpitations either 
on exertion or at night.  He also reported pain, dizziness, 
fatigue, and shortness of breath that began in about 1996.  
The veteran noted that since the surgery, the pressure 
subsided, but his chest was numb and he still experienced 
heart palpitations.  

A November 2001 VA examination noted a history of rheumatic 
fever in 1954.  In May 1999, the veteran underwent cardiac 
catheterization and stent placement, which subsequently 
collapsed.  In January 2000, the veteran had a cardiac 
catheterization which revealed three-vessel coronary artery 
disease, and he underwent three-vessel coronary artery bypass 
grafting.  Subsequently, the veteran was treated in cardiac 
rehabilitation for 12 weeks.  The veteran reported he was 
able to walk approximately a mile on level grade in normal 
weather at a slow pace, and climb one flight of stairs, 
without any symptomatology.  The veteran related that he had 
chest pain intermittently since his surgery, but the chest 
pain was not similar to that previously called angina.  
Rather, the pain was described as a numb sensation in his 
chest.  The veteran stated that he previously had been able 
to walk and mow his lawn, but now experienced chest 
discomfort and his legs weakened.  The examiner noted that 
the veteran did not have surgical intervention for aortic 
insufficiency in January 2000.  It was reported that 
postoperatively the veteran developed a tremor and 
Parkinson's disease.  The veteran had a history of 
hypercholesterolemia, hypertriglyceridemia, and smoking.

Cardiopulmonary examination revealed symmetric breath sounds, 
with normal inspiratory and expiratory components, and a 
normal diaphragmatic function with good air entry.  A Grade 
II/VI holosystolic murmur was noted at the base, and radiated 
to the axilla.  A diastolic rumble was noted at the base, and 
a S4 gallop and opening snap were also appreciated at the 
base.  No peripheral edema was noted.  Peripheral pulses were 
3+ and symmetric, bilaterally, and included carotid, 
brachial, radial, femoral, popliteal, and dorsalis pedis 
pulses.  

Lower arterial Doppler studies revealed triphasic waveforms 
from the common femoral to the more distal posterior tibial 
and dorsalis pedis arteries, bilaterally.  The ankle-brachial 
indices were within normal limits and there was no evidence 
of arterial vascular occlusive disease.  An electrocardiogram 
revealed marked sinus bradycardia, and left ventricular 
hypertrophy, with QRS widening in an abnormal 
electrocardiogram.  Echocardiographic studies revealed mild 
aortic stenosis, mild aortic insufficiency, left atrial 
dilatation, mild to moderate degree of mitral regurgitation, 
and mild tricuspid regurgitation.  Left ventricular systolic 
function was normal.  

There was a markedly submaximal exercise test by 
electrocardiogram criteria.  The examiner noted that the 
veteran's beta blocker therapy might have effected the 
sensitivity of the test.  Forty-two percent of the target 
heart rate was reached.  Physical work capacity was low at 
1.7 metabolic equivalents achieved.  No angina was provoked 
by exercise and there were normal ST segments at rest during 
exercise.  A single premature ventricular contraction was 
provoked by exercise.

The examiner concluded that the veteran's proper diagnoses 
were atherosclerotic heart disease, status post coronary 
artery bypass grafting, New York State Heart Association 
Class III; aortic stenosis, aortic insufficiency secondary to 
rheumatic fever; left ventricular hypertrophy secondary to 
hypertension; and mild tricuspid regurgitation.  The examiner 
stated that the veteran had recurrent chest pain and 
exertional dyspnea, but no functional impairment was found 
secondary to his service-connected rheumatic heart disease.  
The examiner further opined that 

the veteran's increased symptomatology 
related to cardiac-related problems is 
secondary to atherosclerotic heart 
disease.  There is no current evidence to 
suggest that the veteran's rheumatic 
cardiac disease (aortic stenosis, aortic 
insufficiency) have in any way 
contributed or caused the veteran's 
current symptomatology.  

The veteran has preserved left 
ventricular end-diastolic and systolic 
function.  While there is left 
ventricular hypertrophy, this is 
secondary to hypertension and not likely 
related to the veteran's mild aortic 
stenosis.  The veteran had a valve 
surface area of 1.8 cm2 and these 
findings were consistent with a mild 
degree of aortic stenosis and aortic 
regurgitation and not considered 
operable.  The veteran's mild to moderate 
degree of mitral regurgitation, while 
noted, is mild at best and also not 
indicative of a problem that causes the 
veteran's symptomatology nor a problem 
that led to the veteran's coronary artery 
bypass grafting.

The examiner stated that the risk factors for the veteran's 
atherosclerotic heart disease included male gender, 
hypertension, hypercholesterol/triglyceridemia, and remote 
tobacco use.  The examiner opined that there was less than a 
50 percent probability that the veteran's rheumatic heart 
disease aggravated his atherosclerotic heart disease beyond 
normal progression.  Historically, the veteran's baseline 
manifestation of atherosclerotic heart disease was chest 
pain.  The examiner concluded that "there is no 
manifestation that is proximately due to the veteran's 
service-connected rheumatic heart disease (i.e., it is the 
opinion of this examiner that the veteran's atherosclerotic 
heart disease would exist independent of his rheumatic heart 
disease)."
 
The veteran's service-connected rheumatic heart disease is 
currently rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7000.  This rating 
contemplates valvular heart disease with a workload of 
greater than 7 metabolic equivalents but not greater than 10 
metabolic equivalents resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication required.  A 
30 percent rating is warranted with a workload of greater 
than 5 metabolic equivalents but not greater than 7 metabolic 
equivalents, that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7000.  

In the instant case, a rating in excess of 10 percent for 
rheumatic heart disease is not warranted.  Evidence of a 
decreased workload of less than 7 metabolic equivalents due 
to rheumatic heart disease has not been shown, nor has 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray been shown to be 
due to rheumatic heart disease.  Although a VA examination 
conducted in November 2001, found the veteran's physical work 
capacity was only 1.7 metabolic equivalents, the examiner 
concluded that this was due to his nonservice connected 
arteriosclerotic heart disease, and not due to his service-
connected rheumatic heart disease.  Additionally, the 
examiner concluded that left ventricular hypertrophy were 
secondary to hypertension and not likely related to the 
veteran's mild aortic stenosis.    

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) states that "if verified 
rheumatic heart disease has been demonstrated, the effect of 
subsequent onset of hypertensive or arteriosclerotic heart 
disease which may also produce heart muscle changes and 
congestive failure cannot be satisfactorily dissociated from 
the rheumatic changes."  The combined cardiac disability is 
to be evaluated as one entity under the service-connected 
rheumatic heart disease code.  In May 2000, the VA General 
Counsel held that this provision of M21-1 is substantive and 
binding on the Board.  VAOPGCPREC 6-2000 (May 19, 2000).  
Following this opinion the manual provisions were changed in 
December 2000 to require a medical opinion as to whether the 
effects of service-connected rheumatic heart disease and 
subsequently developing arteriosclerotic heart disease can be 
separated.  The latter condition is to be rated as part and 
parcel of the former, only if the effects of each cannot be 
separated.  

The November 2001 examiner stated that the veteran's 
increased cardiac-related symptomatology was secondary to 
atherosclerotic heart disease.  The examiner further opined 
that rheumatic cardiac disease did not contribute or cause 
the symptomatology.  Accordingly, the examiner separated the 
effects of the veteran's service-connected heart disorder 
from his nonservice-connected disorder, and therefore, the 
disabilities are not to be evaluated as one entity under the 
service-connected rheumatic heart disease code.  

Accordingly, the Board finds that manifestations of the 
veteran's rheumatic heart disease include aortic stenosis and 
aortic insufficiency which results in no functional 
impairment.  Findings were consistent with a mild degree of 
aortic stenosis and aortic regurgitation.  The veteran's 
degree of mitral regurgitation, was noted as mild at best.  
Accordingly, a rating in excess of 10 percent for rheumatic 
heart disease is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for rheumatic heart disease is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

